or .
       .    "                                                                                                                                             \I
       AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                               Page 1 of 1



                                           UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                               United States of America                            JUDGMENT IN A CRIMINAL CASE
                                            v.                                     (Fcir Offenses Committed On or After November 1, 1987)


                           Maclovio Penaloza-Santos                                CaseNumber: 3:19-mj-22126

                                                                                   Benjamin P Lechman
                                                                                   Defendant's Attorney


       REGISTRATION NO. 85372298

       THE DEFENDANT: .
        ~ pleaded guilty to count( s) 1 of Complaint
                                                  ~---'-~--~~~------~~~--------~-

           D was found guilty to count(s)
             after a plea of not guilty.
             Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
       Title & Section                    Nature of Offense                                                           Count Number(s)
       8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                 1

           D The defendant has been found not guilty on count( s)               ~-~~~---~--~~~~---~



           D Count(s)                                                               dismissed on the motion of the United States.
                          ~~------~~~------~




                                                   IMPRISONMENT
              The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
       imprisoned for a term of:

                                       El, TIME SERVED                          D -~-----~--days

            ~  Assessment: $10 WAIVED ~ Fine: WAIVED
           ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
           the defendant's possession at the time of arrest upon their deportation or removal.
           D Court recommends defendant be deported/removed with relative,                          charged in case


                IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
           of any change of name,· residence, or mailing address until all fines, restitution, costs, and special assessments
           imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
           United States Attorney of any material change in the defendant's economic circumstances.

                                                                                 Tuesday, May 28, 2019
                                                                                 Date of Imposition of Sentence


           Received     .
                           .::--~
                           /    V
                      ~DU~S~M~-'=---f~--
                                                         MAY 2 8 2019
                                                                                 nidLti::::cocK
                                                                                 UNITED STATES MAGISTRATE JUDGE


                                                                                                                                3:19-mj-22126
